Citation Nr: 1111932	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-32 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for recurrent right leg cellulitis.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Specifically, in an August 2004 rating determination, service connection was denied, in part, for a lumbar spine disorder, status post left shoulder impingement syndrome, and for status post left patellar dislocation.  The Veteran filed a notice of disagreement (NOD) and this appeal ensued.  A statement of the case (SOC) as to these issues was issued in August 2007.  In a subsequent rating action, dated in April 2008, the RO denied service connection for recurrent right leg cellulitis.  The Veteran also filed a NOD with the denial.  An SOC as to that claim was issued in May 2009.

A Travel Board hearing was held before the undersigned Veterans Law Judge in April 2009.  A copy of the transcript of that hearing is of record.  At the hearing, the Veteran provided testimony in support of his claims for service connection for a low back disorder, and for disorders of the left shoulder and left knee.  He also indicated that he wished to continue his appeal as to his claim for service connection for right leg cellulitis.  A substantive appeal as to this issue is on file.

In August 2009, the Board remanded each of the claims mentioned above for additional development.  Subsequently, service connection was established for a low back disorder, status post left shoulder impingement syndrome, and status post left patellar dislocation.  See the January 2011 rating decision.  This represents a complete grant of the benefits sought as to these issues.  The only claim that remains for appellate consideration is entitlement to service connection for recurrent right leg cellulitis, and that issue is addressed below.  



FINDINGS OF FACT

1.  Service treatment records (STRs) reflect that the Veteran was treated for cellulitis of the right leg in 1997, 1998, and 2001.  

2.  Residuals of inservice right leg cellulitis were not shown upon November 2009 VA examination.  Moreover, no current right cellulitis was indicated.  


CONCLUSION OF LAW

The criteria for service connection for recurrent right leg cellulitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a February 2008 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the February 2008 letter mentioned above.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.




Background

The Veteran has asserted that he was treated for recurrent right leg cellulitis while on active duty.  Review of the STRs does reflect treatment for right leg cellulitis on numerous occasions, to include in 1997, 1998, and 2001.  

At the April 2009 hearing, the Veteran provided testimony in support of his claim.  Specifically, he pointed out that he treated for recurring right leg cellulitis during service.

The claims file includes a VA general examination report from June 2004.  The Veteran gave a medical history that included his inservice recurrent right leg cellulitis, but this condition was not listed as among the final diagnoses on this exam report.  Similarly, while there are private records of record dated form 2005 through 2009 which show treatment for various conditions, cellulitis was not reported.  

For various reasons, to include the Veteran's in-service complaints of right leg cellulitis, the Board determined that additional VA examination was necessary to address his claims of service connection.  As previously noted, the only issue that remains on appeal is his claim of service connection for right leg cellulitis.  

The requested examination was conducted by VA in November. 2009.  The Veteran gave a history of pain, redness, and swelling in the inner aspect of the right lower leg in 1997-1998.  He did not recall a cut or injury to the skin.  He was diagnosed with cellulitis and was admitted to the hospital with a high temperature.  He was treated with intravenous antibiotics for 7 days and with oral antibiotics for 3-4 weeks.  The infection healed without any problem with walking or standing.  In 1999, he developed recurrent episodes of fever and lightheadedness, and was again admitted to the hospital.  He developed another episode of cellulitis in 2002, and with treatment, he healed without recurrence.  He reported no further episodes of cellulitis since the last episode in 2002.  

Examination showed no skin rash or discharge.  There was normal skin texture over the medial right lower leg.  A 2/4 arterial pulse was noted.  There were no ulcers, and no varicose veins seen.  The Veteran was able to walk a one-quarter mile on level ground.  He did not use an assistive device.  He could stand for 25 minutes.  He walked independently, performed activities of daily living, recreational activities and drove.  He was gainfully employed as a forklift operator.  Range of motion of the right knee included flexion from 0 to 140 degrees, with extension normal to 0 degrees.  There was no additional restriction of the range of motion of the right knee due to pain, fatigue, weakness, or lack of endurance following repetitive use and during flare-ups.  The examiner noted that there was no recurrent cellulitis since 2002.  At the present time, there was no evidence of tenderness on palpation of the skin and no discoloration.  It was indicated that the cellulitis had resolved without any clear cut residuals.  

Analysis

The evidence is against the Veteran's claim for service connection for right leg cellulitis.  The STRs reveal that the Veteran had recurrent cellulitis of the right lower extremity, but the condition was last treated (according to medical records in the claims file) in 2001 or 2002, and has not recurred.  Post service records are negative for recurrence of the condition, to include upon VA examination in November 2009.  There is no evidence of any current residual disability resulting from the inservice instances of cellulitis.  "In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the Veteran reported at the 2009 examination that the cellulitis had not recurred in the post service years.  The preponderance of the evidence is against the claim for service connection for cellulitis; there is no doubt to be resolved; and service connection is not warranted.



ORDER

Entitlement to service connection for recurrent right leg cellulitis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


